Citation Nr: 1335065	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, as well as service with the Kansas Army National Guard (hereinafter "ANG") from April 1974 to August 1994, with various periods of active duty for training (hereinafter "ACDUTRA") and inactive duty for training (hereinafter "INACDUTRA").  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a February 2010 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in St. Louis, Missouri.  The    rating decision denied the request to reopen the claim for entitlement to service connection for bilateral hearing loss.  In April 2011, following the receipt of additional evidence, the RO reopened the claim in a Supplemental Statement of the Case (SSOC).  Regardless of the RO's actions, it is the Board's responsibility to determine whether there is sufficient evidence to reopen the claim and review it on a de novo basis. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1. The Veteran's claim for service connection for bilateral hearing loss was denied by an unappealed rating decision in August 2004, of which the Veteran was advised in August 2004.  

2. The evidence received since the August 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.  

3. The preponderance of the evidence of record shows that the Veteran's current  VA compensable bilateral hearing loss is not presumed to be related to a qualifying period of his military service, nor is it otherwise etiologically related to a qualifying period of the his military service.  


CONCLUSIONS OF LAW

1. The unappealed August 2004 rating decision, which denied the request to reopen the claim for service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2012). 

2. New and material evidence has been received, and the claim for service connection for bilateral hearing loss is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3. Bilateral hearing loss was not incurred in or aggravated by a qualifying period of military service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code (hereinafter "38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (hereinafter "38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (hereinafter "the Federal Circuit") (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (hereinafter "the Court") (as noted by citations to "Vet.App.").  

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

A Veteran bears the "evidentiary burden' to establish all elements of a claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to first determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the probative value of the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet.App. 428, 433 (2011); see also Layno v. Brown, 6 Vet.App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative to one medical opinion over by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet.App. 429, 433 (1995); Willis v. Derwinski, 1 Vet.App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  

In making all determinations, the Board must also fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet.App. at 438; Layno, 6 Vet.App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence must not be categorically dismissed as incompetent evidence of medical causation merely because it is lay evidence.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Rather, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet.App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet.App. at 438, J. Lance dissenting; Robinson v. Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet.App. 518 (1996).  

Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet.App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (hereinafter "VCAA"), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought. To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  Kent v. Nicholson, 20 Vet.App. 1 (2006).  

Here, the Veteran was sent a pre-adjudication letter in November 2009 that provided information as to what evidence was required to substantiate the claim, including that which is required by Kent, and of the division of responsibilities between VA and a claimant in developing an appeal.  This letter also explained what type of information and evidence was needed to establish a disability rating and effective date as required by Dingess.  Accordingly, no further development is required with respect to the duty to notify.  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet.App. 112, 118 (2007).  

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The claims file contains the Veteran's active duty service treatment records, service treatment records from the ANG, service personnel records, as well as post-service private and VA treatment records, and VA examination reports.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  

The Veteran was afforded VA examinations in August 2004 and September 2010 in order to address the medical issues raised by the case.  The Board finds that the VA examinations are generally adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the current bilateral hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet.App. 303 (2007) (citing Ardison v. Brown, 6 Vet.App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet.App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue have been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Merits of the Claim-New and Material Evidence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Veteran is seeking to reopen his claim for service connection for bilateral hearing loss.  The Board presently reopens this claim.  

The Veteran initially filed his claim for service connection for bilateral hearing loss in December 2003, which was denied in an unappealed rating decision, dated and issued in August 2004.  The RO observed that the Veteran had service in the ANG of Kansas, but that there was no record of active duty or ACDUTRA for that time frame.  The RO based this determination on a post-service VA audiometric examination, which, for VA purposes, did not show VA compensable hearing loss in the right ear, but did show VA compensable hearing loss in the left ear.  Also, the VA audiologist opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or related to service.  The Veteran was notified of this decision and of his appellate rights; however he failed to file a timely notice of disagreement (hereinafter "NOD") with the decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time of this denial, the pertinent evidence of record included an August 2004 VA audiology examination report showing findings of right ear hearing loss that, for VA purposes, was within normal limits, and left ear hearing loss that, for VA purposes, was a disability; statements from the Veteran; and service treatment records from his qualifying period of the his military service (1965 to 1967) that were negative for findings of or treatment for any bilateral hearing loss.  Also of record were the Veteran's ANG records, which revealed VA compensable bilateral hearing loss in both ears at various times.  

Evidence submitted since the August 2004 rating decision, includes statements from the Veteran; a private medical opinion; and VA examination reports.  

The Veteran sought to reopen his claim in October 2009.  In April 2011, the RO reopened the claim for service connection for bilateral hearing loss and adjudicated the claim on a de novo basis.  As will be explained below, the Board believes that the RO's adjudication regarding reopening the Veteran's claim for service connection is ultimately correct.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the Court has held that the same statutory reopening requirements apply to prior final RO decisions.  Suttmann v. Brown, 5 Vet.App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been received to reopen the claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet.App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet.App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id. at n.7.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the August 2004 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.  

In this regard, as noted, the medical evidence associated with the claims after the August 2004 decision includes a VA examination report, which shows evidence of current VA compensable bilateral hearing loss and provides an opinion as to the etiology of the bilateral hearing loss, and a private treatment record that also provides a positive opinion regarding the etiology of the bilateral hearing loss.  This evidence further documents the Veteran's complaints associated with his bilateral hearing loss.  Also, the Veteran's lay statements generally provide more information concerning the circumstances surrounding the onset and etiology of his claimed bilateral hearing loss disorder, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is material in that it relates to previously unestablished facts that tend to substantiate the Veteran's claim.  In particular, the testimony provides further description of the type and onset of bilateral hearing loss he experienced in service.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet.App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

Therefore, the newly submitted evidence pertains to elements of the claim that were previously found to be lacking.  For these reasons, the Board finds that the additional evidence received since the August 2004 rating decision warrants a reopening of the Veteran's claim of service connection for bilateral hearing loss, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  

The Merits of the Claim-Service Connection

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Active service includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of INACDUTRA during which an individual was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).  In other words, service connection is available for injuries and/or diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet.App. 484 (1994).  

ACDUTRA is defined, as full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for the Reserves, or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet.App. 474, 477-78 (1991).  

VA's Adjudication Procedure Manual, M21-1R, Part III, subpart ii, 6.3.c., notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes active guard/reserve and active duty support, which apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full-time support to Guard components even though they are not activated.  It appears from the record that the Veteran's service from April 1974 to August 1994 was performed in accordance with 32 U.S.C. § 502(f) and has been identified as active guard/reserve service.  

As noted, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet.App. 1 (1999); 38 C.F.R. § 3.303(a).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet.App. 319, 321 (2007).  

Certain chronic diseases, such as hearing loss, which are listed in 38 C.F.R. § 3.309(a) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

In this case, despite the Veteran's report that he generally has experienced bilateral hearing loss since service, neither the clinical nor lay record show that the Veteran experienced sensorineural hearing loss manifested to a degree of 10 percent within one year of his separation from a qualifying period of active service.  In fact, in his application for service connection, received in December 2003, the Veteran reported that his bilateral hearing loss began in 1980, approximately 13 years after he was separated from service.  Further, the only medical evidence shortly following the Veteran's separation from active duty, an April 1974 ANG Report of Medical Examination, shows the Veteran had VA compensable right ear hearing loss, but not left.  Moreover, that examination was conducted approximately 7 years after his separation from active duty.  Thus, the record clearly shows that the Veteran did not have VA compensable hearing loss within one year of his discharge from service.  However, disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Also, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in International Standards Organization (hereinafter "ISO") units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

Once the requirements of 38 C.F.R. § 3.385 have been met and present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (hereinafter "ASA").  Since November 1, 1967, those standards have been set by the ISO-American National Standards Institute (hereinafter "ANSI").  

The Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley v. Brown, 5 Vet.App. 155 (1993).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.  Id. at 157.  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that he served as a field artillery rocket crewman.  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  The Veteran is competent to assert the occurrence of in-service injury, to include in-service acoustic trauma.  See Grottveit v. Brown, 5 Vet.App. 91, 93 (1991).  Thus, the Board concedes the Veteran's exposure to noise in service.  

The Board also concedes that the Veteran currently experiences VA compensable bilateral hearing loss (see September 2010 VA audiological evaluation report).  See 38 C.F.R. § 3.385.  Moreover, he is competent to report symptoms of hearing loss as a disability because symptoms of hearing loss are capable of lay observation.  See Charles v. Principi, 16 Vet.App. 370 (2002); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Therefore, the Veteran meets the threshold criterion for service connection.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  

An October 1965 Report of Medical Examination for the purpose of induction into service reflects audiometric readings of 0 dB in both ear, at 500, 1000 and 2000 Hz, and in the right ear at 4000 Hz.  Also, the left ear had a 5 dB reading at 4000 Hz.  However, if the October 1967 testing was evaluated using ASA measurements, pure tone thresholds, in decibels, would be revised as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
10

An October 1967 Report of Medical History for the purpose of separation from service indicates the Veteran reported a history of "ear, nose or throat trouble."  On an accompanying Report of Medical Examination, audiometric readings were 0 dB for both ears, at 500, 1000, 2000 and 4000 Hz.  However, if the October 1967 testing was evaluated using ASA measurements, pure tone thresholds, in decibels, would be revised as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

The Board has also considered the PULHES profiles recorded during this period of active service.  See Odiorne v. Principi, 3 Vet.App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Veteran's enlistment and separation examinations both show PULHES scores of "1" for the hearing category, indicating a high level of fitness.  

The Board notes that service treatment records from the Veteran's ANG service, dated from 1974 to 1994, show that he reported his usual occupation was as a welder and as a service station owner.  These reports show that on periodic physical examinations the Veteran had VA compensable hearing loss in the left ear, starting in October 1978, and in the right ear, starting in April 1974.  

As noted, the Veteran filed his initial claim for service connection in December 2003.  In his VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran reported that during his military service he served with the artillery for two years on active duty and 20 years with the ANG.  He noted that he was constantly exposed to the loud firing of weapons and was only provided with small ear plugs.  He indicated that he suffered from severe hearing loss as a result.  He noted that after the military he was a small business owner with no further exposure to loud noises.  The Veteran also indicated that his hearing loss first began in 1980.  

In August 2004, the Veteran underwent a VA audiology examination, during which he complained of hearing loss with an onset of 20 years prior, and reported a history of military and post-military occupational noise exposure.  The audiologist noted that the Veteran did not have any non-noise related interactions attributed to ear surgery, head trauma, ototoxic medications, or family history of hearing loss.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
25
LEFT
10
15
20
45
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear.  The audiologist observed that a review of the claims file revealed a normal hearing test in October 1967, and opined that it was less likely as not that hearing loss was caused by or a result of active military service.  The audiologist noted that the Veteran's initial claim for service connection revealed a report that the Veteran's hearing loss occurred while he was enlisted in the reserves and not during active duty.  

In December 2009 the Veteran submitted a private treatment record from "Dr. Zimmerman," which revealed a reported long standing history of hearing loss dating back to artillery service.  Dr. Zimmerman noted that the Veteran had been in the military for many years, and that he had difficulty hearing, especially in conversation and with competing noises.  Dr. Zimmerman diagnosed the Veteran with bilateral sensorineural hearing loss consistent with a history of noise exposure.  In April 2010, Dr. Zimmerman also provided a medical opinion, and concluded that the Veteran had bilateral sensorineural hearing loss, which was consistent with a history of military service noise exposure.  

As noted, in September 2010 the Veteran underwent a second VA audiology examination, during which he provided a history of military noise exposure, to include exposure to artillery fire during training exercises; and post-service noise exposure of working as a welder and a machinist, with exposure to some machinery noise.  The audiologist diagnosed the Veteran with VA compensable bilateral hearing loss, and provided an opinion as to the etiology of the bilateral hearing loss.  Specifically, the audiologist observed that the Veteran might have been exposed to high noise levels during his military service; however, there was evidence that the exposure did not result in hearing loss.  The audiologist indicated that the Veteran had normal auditory thresholds at separation from active duty service, and there was no significant decrease in auditory thresholds during active military service.  The audiologist acknowledged the April 2010 private medical opinion by Dr. Zimmerman, and concluded that Dr. Zimmerman's opinion was flawed because he did not have the claims file or service treatment records for review, and the fact that the Veteran had normal auditory thresholds at separation might have influenced his opinion.  

The same audiologist who conducted the September 2010 VA examination provided an addendum opinion later that month.  The audiologist specifically commented on whether the Veteran's bilateral hearing loss was due to or a result of acoustic trauma during ANG service.  The audiologist concluded that bilateral hearing loss was less likely as not permanently aggravated by acoustic trauma during ANG service.  The audiologist explained that the Veteran had 6 years of active military service wherein he was exposed to artillery fire on a full-time basis but did not suffer acoustic trauma or hearing loss.  The audiologist opined that it was unlikely that periodic exposure on the week-end or annual drill during ANG would have caused hearing loss when full-time exposure did not.  The audiologist instead attributed the Veteran's current bilateral hearing loss to the effects of aging and post-military noise exposure, or other unknown etiology.  The audiologist noted that it was not possible to be 50 percent or more certain that the hearing loss resulted during ANG service when hearing loss did not result during 6 years of active full time noise exposure.  

In his VA Form 9, Appeal to the Board of Veterans' Appeals, received in April 2011, the Veteran indicated that his job on active duty was as a field artillery rocket crewman, and that he also served in the artillery for 22 years with the ANG.  He noted that he was exposed to rocket and canon fire for years without the benefit of hearing protection.  He argued that his exposure exceeded that of an active duty soldier who might only have been exposed for one tour of duty.  

The record contains conflicting medical opinions regarding the relationship between the Veteran's bilateral hearing loss and service.  In such cases, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet.App. 467, 470-71 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet.App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet.App. 30 (1993); see also Colvin v. Derwinski, 1 Vet.App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet.App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet.App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the audiologist did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  

The Board finds that the April 2010 opinion of Dr. Zimmerman is inadequate for VA rating purposes, insofar as it failed to provide more than a cursory and conclusory explanation of why the Veteran's bilateral hearing loss was related to his military noise exposure in service.  In this regard, Dr. Zimmerman failed to address the fact that service treatment records from the Veteran's qualified period of active duty were without findings of shifts in hearing acuity or VA compensable hearing loss.  Without such reasoning, the Board is unable to assign more than minimal probative weight to Dr. Zimmerman's conclusions; thus, it is insufficient to decide the matter.  See Nieves-Rodriguez, 22 Vet.App. at 304.  See also, Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007) (finding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

The Board finds the VA audiologist's opinions in September 2010 are particularly persuasive as the examiner's opinion is informed by a thorough review and analysis of the Veteran's service treatment records.  Further, they reflect a clear and unequivocal opinion regarding the relationship between the Veteran's bilateral hearing loss and his active duty, ACDUTRA and INACDUTRA periods of service.  Finally, the audiologist explained that the Veteran's bilateral hearing loss would have most likely occurred during his period of active duty service from 1965 to 1967, because at that time he was constantly exposed to loud noises, but that since it had not occurred at that time, it likely did not occur during his period of ANG service.  This reasoning, albeit brief, adequately shows that the audiologist's conclusions are supported by the relevant and material information.  In short, the September 2010 addendum opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, it carries significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  

Additionally, the Board finds the Veteran's reports during examination in 2004 and 2010, of his active duty in-service, ACDUTRA and INACDUTRA in-service, and post-service noise exposure, along with his reports of the date of onset of his bilateral hearing loss symptomatology in 1984, are highly probative, both as to his subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board finds that the medical evidence weighs heavily against the Veteran's contention that a continuity of symptomatology since separation from a qualifying period of active duty service has been demonstrated.  Although he reported experiencing hearing loss while in service, his first documented diagnosis of VA compensable bilateral hearing loss was made more than 7 years for the right ear, and 11 years for the left ear, after he separated from active duty service, and was followed by "hazardous" post-service noise exposure.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More significantly, the record contains no competent and probative medical evidence linking any current hearing loss to any symptomatology that has purportedly been continuous since service.  As noted, the April 2010 private medical opinion from Dr. Zimmerman fails to provide any explanation or rationale for the conclusion reached, which greatly diminishes the probative value of the opinion as evidence of a nexus.  

Further, to the extent that the Veteran contends that a medical relationship exists between his hearing loss and service, any such statements offered in support of his claim do not constitute competent evidence and are not probative.  Although the Veteran is competent to testify as to symptoms he observes and experiences, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu, supra.  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinion on medical causation competent.  

Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnoses has been fully investigated as mandated by the Court's decision in Jandreau, and there is no medical opinion of record that supports the Veteran's contentions.  The most competent and credible opinions of record, those of the VA audiologist in September 2010, found that it was unlikely that the Veteran's current bilateral hearing loss was due to his active duty acoustic trauma, or to ANG acoustic trauma.  

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for bilateral hearing loss must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss and, to that extent only, the claim to reopen is granted.  

Service connection for bilateral hearing loss is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


